SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1074
KA 13-00411
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                             ORDER

BYRON CLARK, DEFENDANT-RESPONDENT.


FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID R. PANEPINTO
OF COUNSEL), FOR APPELLANT.

DAVID J. PAJAK, ALDEN, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County
(Christopher J. Burns, J.), dated December 14, 2012. The order
granted the motion of defendant to suppress physical evidence.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:    November 8, 2013                       Frances E. Cafarell
                                                   Clerk of the Court